     Case 2:17-cm-00846-DMG Document 12 Filed 05/21/21 Page 1 of 1 Page ID #:65



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10   IN THE MATTER OF THE SEIZURE OF         CR. MISC. NO. CM 17-846-DMG
     539 SHIPPING CONTAINERS OF
11   ALUMINUM EXTRUSIONS                     ORDER UNSEALING DOCUMENTS [11]

12

13   For good cause shown, IT IS HEREBY ORDERED THAT:
14        The government’s ex parte application for unsealing this matter
15   is GRANTED.    The Clerk’s Office shall unseal this matter so that the
16   government can produce the documents to defense counsel in United
17   States v. Zhongtian Liu et al., CR No. 19-282-RGK.
18

19   May 21, 2021
     DATE                                    DOLLY M. GEE
20                                           UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
